Citation Nr: 1401541	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  11-20 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from July 1968 to October 1971, from November 1972 to October 1976, and from June 1978 to August 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 and April 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that service connection for cervical spine disability was initially denied in April 2007 and the Veteran did not perfect appeal.  In a claim received in November 2010, the Veteran in effect filed a claim to reopen.  However, the Board notes that relevant service treatment records were associated with the claims file directly after the April 2007 rating decision.  The applicable regulation provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  See 38 C.F.R. § 3.156(c).

Additional evidence was received from the Veteran with a written waiver of preliminary RO review in October 2012.


FINDINGS OF FACT

1.  Cervical spine degeneration is related to service.

2.  On October 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through his authorized representative, that a withdrawal of the appeal of entitlement to an initial rating in excess of 10 percent for service-connected PTSD is requested.


CONCLUSIONS OF LAW

1.  Cervical spine degeneration was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for withdrawal of an appeal of entitlement to an initial rating in excess of 10 percent for service-connected PTSD by his authorized representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issue before the Board involves a claim of entitlement to service connection for cervical spine disability.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).

Service connection for cervical spinal degeneration is warranted.  Service treatment records show various treatments for the neck.  In November 1975, the Veteran was treated for pain and stiffness in C-2 and C-3 areas of his cervical spine after an automobile accident.  In November 1986, the Veteran reported pain on the right side of his neck doing sit-ups and pushups.  In July 1988, he was treated for neck pain.  In January 1996, he was treated for swelling and a history of neck mass was noted.

The Veteran was afforded a VA examination in April 2006.  After interviewing and examining the Veteran, and after reviewing the claims file, the examiner found that it would be resorting to speculation to state any nexus between the neck complaints during active duty with his current complaints because of the limited documentation of the Veteran's neck.  He noted no post military documentation other than the Veteran's statements.  He noted that the service treatment records indicate minimal neck issues and that afterwards, there is no documentation about the cervical spine.  Thus, he found that any opinions regarding the neck would be resorting to mere speculation.

However, in April 2006, Kerry A. Rodocker, D.C. opined otherwise.  She noted a 1983 diagnosis of dextrose scoliosis, carrying 50 to 80 pounds on his shoulders and back while in service, and a November 1975 automobile accident.  She believed that the Veteran's present condition is related to the accident in service and noted the impact of carrying the back pack which can accelerate spinal dysfunction that may lead to degenerative changes to the spine.  She explained that when there is a history of trauma to the spine as in a rear-end auto accident, the vertebrae becomes misaligned, ligaments and muscles become overstretched and torn, and nerves become irritated and various soft tissues become inflamed.  She noted that the injury of this nature and the body's response to them can continue for years.  She noted that the Veteran's scoliosis increases his susceptibility to future injury.  She concluded that the Veteran's present symptoms and dysfunction are a direct result of spine weakness due to rotatory scoliosis and the traumatic injury sustained in November 1975.

In October 2011, she provided another positive nexus opinion and diagnosed cervical spinal degeneration.  She opined that the "10.5% cervical spine impairment was more than a 51% chance due to injuries and work performed while on duty in the military."  Her opinion was based on ten years of chiropractic medicine and specialty as a Certified Chiropractic Sports Physician, Certified Kineslo Taping Practitioner and National Academy of Sports Medicine-Corrective Exercise Specialist.  She found that the Veteran's present condition is related to the November 1975 accident along with the compressive force of the rucksack carried while in service.  She noted that the force can accelerate spinal dysfunction which may lead to degenerative changes in the spine.  She noted that with an auto accident, ligaments and muscles become overstretched and torn, the vertebrae become misaligned, nerves become irritated and various soft tissues become inflamed.  She stated that with injuries of this nature, repair is slow and often occurs with scar tissue, reducing proper motion.

Under the facts of this case, the Board is unable to conclude that the preponderance of the evidence is against a finding that the Veteran has cervical spine disability related to service.  The medical evidence is at least in a state of equipoise.  Therefore, resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran has cervical spine degeneration related to service.  Service connection is warranted.  See 38  U.S.C.A. § 5107(b). 

There is no need to undertake any review of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations in this case since there is no detriment to the Veteran as a result of any VCAA deficiency in view of the fact that the full benefit sought by the Veteran is being granted by this decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The Board notes that an RO letter in December 2010 informed the Veteran of the manner in which disability ratings and effective dates are assigned.  The RO will take such actions in the course of implementing this grant of service connection, and the Veteran may always file a timely notice of disagreement if he wishes to appeal from those downstream determinations. 

II.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  

In an October 2011 letter, the Veteran's representative informed the Board that the Veteran "withdraws his appeal for an increased evaluation for PTSD." 

Since the appellant, through his authorized representative, has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the service connection claim for PTSD, and it is dismissed.


ORDER

Entitlement to service connection for cervical spinal degeneration is granted.

Entitlement to service connection for PTSD is dismissed.




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


